SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1175
KA 12-01266
PRESENT: SMITH, J.P., CENTRA, FAHEY, CARNI, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TAJENEE J., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (NICHOLAS P. DIFONZO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered June 8, 2012. The adjudication
revoked defendant’s probation and imposed a sentence of imprisonment.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously modified on the law by directing that all of the sentences
shall run concurrently with respect to each other and as modified the
adjudication is affirmed.

     Memorandum: Defendant was adjudicated a youthful offender on
January 6, 2012 and was sentenced to, inter alia, concurrent terms of
five years of probation with respect to the three crimes of which he
was convicted. Defendant subsequently admitted that he had violated
the conditions of his probation, and he now appeals from an
adjudication that revoked his probation and sentenced him to three
terms of incarceration of 1a to 4 years, two of which were ordered to
run consecutively to each other. Defendant’s sentence thus aggregates
to a term of incarceration of 2b to 8 years, and we agree with
defendant that the sentence is illegal. “[H]aving adjudicated
defendant a youthful offender, [Supreme C]ourt was without authority
to impose consecutive sentences in excess of four years” (People v
Jorge N.T., 70 AD3d 1456, 1458, lv denied 14 NY3d 889 [internal
quotation marks omitted]; see People v Cory T., 59 AD3d 1063, 1064).
We therefore modify the adjudication by directing that all of the
sentences shall run concurrently with respect to each other (see
People v Christopher T., 48 AD3d 1131, 1131-1132). The sentence as
modified is not unduly harsh or severe.



Entered:   November 15, 2013                       Frances E. Cafarell
                                                   Clerk of the Court